Claims 1-15 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 1-15 are allowed.
STATEMENT OF REASONS OF ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record ((US 2004/0143910 A1) teaches a hair coloring composition comprising a category-2 bleach powder and a compatible dye by mixing the composition in a hydrogen peroxide solution to yield a smooth cream composition (see claim 38), wherein the dye includes a thiophene azo compound having a formula (20) (see sheet 3, compound 20). However, the closest prior art of record (US’ 910 A1) does not teach or disclose a hair dyeing composition comprising at least one thiophene azo colorant of the claimed formula (I), wherein two or more of R16, R17, R18, R19, and R110 are connected to each other through covalent bonds to form a ring structure fused with the benzene ring in formula (I) as claimed.  Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of oxidative hair dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761